Exhibit 23.1 Independent Registered Public Accounting Firm’s Consent We consent to the incorporation by reference in this Registration Statement of Cesca Therapeutics, Inc. on Form S-8 of our report dated September 20, 2016, with respect to our audits of the consolidated financial statements of Cesca Therapeutics, Inc . as of June 30, 2016 and 2015 and for the years then ended appearing in the Annual Report on Form 10-K of Cesca Therapeutics, Inc . for the year ended June 30, 2016. /s/ Marcum llp Marcum llp New York, NY May 18, 2017
